Case 3:19-cV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 1 of 14
Case:25C|1:14-cv-00071-TFG Document#: l Filed:03/05/2014 Pa e .f149 v
a gi w

C\RCU\'\' CLER\L

3 3 “‘°`DE{\' .£.
lN THE cmcUlT COURT 0F THE FIRST JUDICIAL ms'r&§T?//V\/--’/J

HINDS COUNTY, MISSISSIPPl

 

I)R. DoNALD RAGGIO PLAINTIFFS
1)R. cHRIs RAGGlo
vs. CIviL AchoN No./ §'} - 7 /

MTGOX a sole proprietorship;

MTGOX, Inc., a Delaware corporation;

MT.GOX KK, a Japanese corporation;

TIBANE KK, a Japanese corporation;

MUTUM SIGILLUM, LLC a Delaware limited Liability Company;

CODE COLLECTIVE, LLC a New York limited liability company;

JED McCALEB, an individual;

MARK KARPELES, an individual;

JOHN DOES 1-5, and CORPORATE JOHN DOES 1-5 DEFENDANTS

C_OM_ILLM
TRIAL BY STRUCK JURY DEMANDED
COME NOW the Plaintiffs, Dr. Donald Raggio and Dr. Chris Raggio, and file this their
claim for specific performance and damages regarding the purchase of bitcoin, and for cause

would show the following, to-wit:

PARTIES
l.) Dr. Donald Raggio and Dr. Chris Raggio are adult resident citizens of Hinds

County Mississippi residing in the lSt Judicial District of Hinds County, Mississippi. They are

Page l of 14
EXHIBIT B

Case 3:19-cV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 2 of 14
Case: 25C|1:14-cv-00071-TTG Document #: 1 Filed: 03/05/2014 Page 2 of 14

hereinafter referred to collectively as the “Plaintiffs” and/or “the Raggios”. The Raggios wired
funds and purchased bitcoins from defendants beginning in 2010.

2.) Defendant MTGOX, on information and belief, was a sole proprietorship
originally created, owned and operated by Defendant Jed McCaleb. MTGOX conducted
business throughout Mississippi and the United States.

3.) Defendant Jed McCaleb is an adult resident citizen of New York and on
information and belief, he may be served with process of this court at 286 Union #IA, Brooklyn,
NY 11211. Jed McCaleb, at the relevant times herein was doing business in the State of
Mississippi and the United States.

4.) Defendant Code Collective, LLC is a New York limited liability company who
may be served with process of this court through its registered agent, New York Department of
State and at its New York office located at 286 Union #lA, Brooklyn, NY 1121 l. Defendant
Code Collective, LLC conducted business throughout Mississippi and the United States.

5.) Defendant MTGOX, Inc. is a Delaware corporation It is believed that this
corporation was formed in 2013 and may be served with process of this court through its agent
for service of process, National Corporate Research, LTD located at 615 S Dupont Hwy, Dover,
DE 19901. MTGOX, Inc.’s principal place of business is located at Level IS-F, Cerulean
Tower, 26-1 Sakuragaoka-cho, Shibuya-ku, Tokyo, Japan 150-8512.

6.) Defendant Mutum Sigillum, LLC is a Delaware limited liability company with its
principal place of business located at Level 15-F, Cerulean Tower, 26-1 Sakuragaoka-cho,
Shibuya-ku, Tokyo, Japan 150-8512. Mutum Sigillum, LLC, is a subsidiary of MTGOX KK and

or Tibanne KK and may be served with process of this court through its designated agent for

Page 2 of 14
EXHIBIT B

Case 3:19-cV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 3 of 14
Case: 25Cl1:14-cv-OOO71-TTG Document#: 1 Filed: 03/05/2014 Page30f 14

service of process, Corpmax, Inc. located at 2915 Ogletown Road, Newark , DE 19713. Mutum
Sigillum, LLC conducts business throughout Mississippi and the United States.

7.) Defendant MT.GOX KK is believed to be a Japanese corporation owned and
operated by Mark Karpales and Jed McCaleb, with its current principal place of business located
at Level lS-F, Cerulean Tower, 26-1 Sakuragaoka~cho, Shibuya-ku, Tokyo, Japan 150-8512.
MT.GOX KK conducts business throughout Mississippi and the United States. On information
and belief, MT.GOX KK is the parent of MTGOX, Inc. and conducts business in the United
States and Mississippi directly and by and through MTGOX, Inc. and Mutum Sigillum, LLC.

8.) Defendant Tibanne KK is a Japanes corporation with its principal place of
business located at Level 15-F, Cerulean Tower, 26-1 Sakuragaoka-cho, Shibuya-ku, Tokyo,
Japan 150-8512. Tibanne KK conducts business throughout Mississippi and the United States.
On information and belief, Tibanne KK is a parent of MTGOX KK and conducts its business in
the United States directly and through MTGOX, Inc. and through Mutum Sigillum, LLC,

9.) Defendant Mark Karpeles serves as the Chief Exective Officer of Mutum
Sigillum, LLC; MtGox, Inc.; Mt. Gox KK and Tibanne KK. On information and belief,
Defendant Karpeles is the majority and/or sole shareholder of these companies

JURISDICTION AND VENUE

 

10.) This Court has personal jurisdiction and venue over Defendants because they
conducted business in this District and the unlawful conduct alleged in the Complaint occurred
in, was directed to and/or emanated from this district. Venue is proper in this district because a
substantial part of the events or omissions giving rise to the unlawful conduct alleged in the

complaint occurred in, was directed to and/or emanated from this district.

Page 3 of 14
EXHIBIT B

Case 3:19-cV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 4 of 14
Case: 25Cl1:14-cv-00071-TTG Document #: 1 Filed: 03/05/2014 Page 4 of 14

Factual Allegations

ll.) In 2010, the Raggios began doing business with Defendant Jed McCaleb directly
and through said defendant’s companies, MTGOX and Code Collective, LLC, At all relevant
times, all transactions were either initiated in Hinds County, Mississippi or terminated in Hinds
County, Mississippi.

12.) The nature of the business relationship between the Raggios and Defendant
McCaleb was the sale of goods from Defendant McCaleb and his companies to the Raggios. The
goods being purchased by the Raggios were an electronic currency known as Bitcoins.

13.) To purchase the Bitcoins from Defendant McCaleb and his companies, the
Raggios would wire transfer funds directly to the personal account of Defendant McCaleb.
Defendant McCaleb would credit the Raggio’s account on the exchange that Defendant McCaleb
had created; MTGOX, When bitcoins were purchased with the funds, Defendant McCaleb,
through MTGOX would credit the Raggios MTGOX to reflect the bitcoins and the cash.

14.) Upon purchase of bitcoins, the Raggios would routinely transfer all bitcoins to
their own personal wallets and have them removed from the MTGOX exchange utilizing the
system set up by Defendant McCaleb. When purchasing a large number of bitcoins, Defendant
McCaleb would not allow transfers of the bitcoin to all go at once and forced the Raggios to
leave some bitcoin on Defendant McCaleb’s MTGOX exchange When transferring cash to the
Raggios, Defendant McCaleb would wire transfer U.S. dollars through his New York company,
Code Collective, LLC.

15.) Many transactions went through without a problem. However, in January 201 l,

the Raggio’s placed an order for approximately 9,400 bitcoins. Defendants McCaleb and

Page 4 of 14
EXHlBlT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 5 of 14
Case: 25C|1:14-cv-00071-TTG Document #: 1 Filed: 03/05/2014 Page 5 of 14

MTGOX secured the goods and the Raggios paid McCaleb and MTGOX the full cost of the
bitcoins and a fee for their service. Prior to delivering said bitcoins, defendant McCaleb and
MTGOX had the bitcoins stolen through a hacker(s) while they resided on said defendants
servers for safekeeping

16.) Defendants Jed McCaleb and MTGOX were notified of the missing bitcoins on the
same date that the Raggio’s learned of it which was on or about January 9, 201 1. Defendants
McCaleb and MTGOX immediately started working to discover the location of the stolen goods.
Defendant McCaleb was able to determine the MTGOX account of the hacker which contained
stolen bitcoin and U.S. dollars. Defendant McCaleb blocked the account and represented to the
Raggios that he would replace the 9,400 stolen bitcoin from the hacker’s account. The hacker
became known on the electronic message boards as “Baron”, his moniker for these forums.

17.) Prior to returning the Raggio’s 9,400 bitcoins, Defendant McCaleb entered into an
agreement to sell the majority of MTGOX to Mark Karpeles. Mark Karpeles purchased
MTGOX on or about March 6, 2011. As part of the sale, Mark Karpeles was informed of the
blocked Baron account and agreed to make sure that the Raggio’s bitcoins were restored to them.
On information and bclief, Jed McCaleb retained 12.5% of MTGOX in the transaction, but
represented to all outside sources that MTGOX was sold in its entirety to Mark Kapeles and
Defendant Karpele’s companies

18.) Mark Karpeles continued to run the MTGOX exchange. On information and
belief, Mark Karpeles operated the purchased exchange as MTGOX, MT.GOX KK, MTGOX,
Inc., Mutum Sugillum, LLC all under the umbrella of Tibanne KK. Corporate John Does 1-3 are

other companies through which Mark Karpeles operated the MTGOX exchange. All the

Page 5 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 6 of 14
Case: 25Cl1:14-cv-00071-TTG Document #: 1 Filed: 03/05/2014 Page 6 of 14

Karpeles companies and Karpeles as an individual are hereafter referred to as the “Defendants
Karpeles & Companies”.

19.) Defendants Karpeles and Companies moved the MTGOX exchange headquarters
to Japan, but the servers remained in the United States. On information and belief, those servers
are located in Massachusetts.

20.) Defendants Karpeles and Companies acknowledged responsibility to restore the
Raggio’s 9,400 bitcoin repeatedly and represented to the Raggios that he was going to restore
their 9,400 bitcoin. Defendants Karpeles and Companies lied to the Raggios concerning his
efforts and intentions to restore the 9,400 bitcoins, including representing that he had filed a legal
action in Japan that would authorize him to restore the 9,400 bitcoins.

21 .) After Defendants Karpeles and Companies took over, Chris Raggio continually
monitored the address of the 9,400 bitcoins that had been stolen and alerted Defendants Karpeles
and Companies when those coins were actually moved back to the MTGOX exchange
Defendants Karpeles and Companies continued to assure the Raggios that he was working on
restoring their 9,400 bitcoins.

22.) After repeated delays in receiving the return of their bitcoins, the Raggios retained
a Japanese law firm to make formal demand for the return of their 9,400 bitcoins which were still
locked up in the frozen Baron account. By letter dated on or about March 13, 2012, the Japanese
lawyers made demand by letter to Defendants Karpeles and Companies to return the Raggio’s
9,400 bitcoins. Shortly thereafter the Raggios were stunned by Defendants Karpeles and
Companies response which stated that he had only purchased the assets of the MTGOX

exchange from J ed McCaleb and not the liabilities

Page 6 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 7 of 14
Case: 25C|1:14-cv-00071-TTG Document #: l Filed: 03/05/2014 Page 7 of 14

23.) Defendants Corporate John Does 4 & 5 are the companies used by Mark Karpeles
and Jed McCaleb to defraud the Raggios of their 9,400 bitcoins which have yet to be delivered
pursuant to their original agreement Defendants John Does 1-5 are the individuals that assisted
all the defendants and or directly caused the loss of the Raggio’s 9,400 bitcoins. All defendants
individually and in solido were aware of the Baron hacker’s account, took steps to freeze the
9,400 bitcoin (and other assets of the hacker’s) yet failed to return the Raggios their bitcoins. On
information and belief, those bitcoins are still under the care and control of the defendants yet

they still fail to release the Plaintiffs’ bitcoins to them.

Cause of Action I.
Breach of the Mississippi Uniform Commercial Code
24. Defendants, and all of them individually and in concert, have breach the
Mississippi Uniforrn Commercial Code by not delivering the 9,400 bitcoins that were ordered
and paid for in full by the Raggios. Defendants have, through the commission of wrongful acts
and omission of properly conducted transactions have breach the Mississippi Uniform
Commercial Code and cause the Raggio the loss of their 9,400 bitcoins.
Cause of Action lI.
Breach of Contract
25. Defendants, and all of them individually and in concert have created multiple
written and implied contracts in dealing with the Raggios. The Raggios acted in good faith by
paying defendants U.S. Dollars for 9,400 bitcoin, but defendants have breach their contracts with

Raggios to deliver said bitcoins.

Page 7 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 8 of 14
Case: 25011:14-cv-00071-TTG Document#: 1 Filed: 03/05/2014 PageBof 14

26. Plaintiffs entered into one or more agreements with Defendantss whereby
Defendants, and all of them individually and in concert agreed, among other things, to do each of
the following with respect to any monies deposited by Plaintiffs with MTGOX:

a. to accept monies from Plaintiffs, in the form of bitcoins or United States Dollars,

which Plaintiffs may deposit from time to time;

b. to keep said monies in a safe ad secure manner, consistent with fiduciary

obligations commonly imposed upon financial services providers;

c. to comply with instructions that Plaintiffs may provide from time to time

concerning the transfer, investment and disposition of said monies; and

d. to permit Plaintiffs to withdraw their monies and bitcoin at any time.

Plaintiffs allege that the legal effect of these agreements was to create legally binding
obligations on the part of Defendants, and all of them individually and in concert.

27. Plaintiffs have performed all conditions, covenants and promises required of them
by said agreements, and in accordance with the terms and conditions thereof.

28. Defendants, and all of them individually and in concert breached the agreements
by, among other things: refusing to comply with Plaintiffs’ instructions for withdrawing the
entirety of their bitcoins; permitting the withdrawal of their bitcoins by Baron and by failing to
disburse the frozen bitcoins of Baron to replace those stolen.

Cause of Action III.

Conspiracy

Page 8 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 9 of 14
Case: 25C|1:14-cv-00071-TTG Document#: l Filed: 03/05/2014 Pagerf 14

29. Plaintiffs are informed and believe, and theron allege, that each of the Defendants
knowingly and willfully conspired and agreed upon themselves to hinder, delay and deprive the
Raggios of their rights with respect to their 9,400 bitcoins.

30. Plaintiffs are further informed and believe, and thereon allege, that said
Defendants, and all of them individually and in concert, did the acts and things alleged herein
pursuant to, and in furtherance of, the conspiracy and their own agreements with one another ,
and/or furthered the conspiracy cooperating with, lending aid to, encouraging, ratifying or
adopting those acts.

31. Plaintiffs are informed and believe, and thereon allege, that there is not yet any
last overt act in furtherance of said conspiracy, in that Defendants, and all of them individually
and in concert are continuing to hinder delay and deprive the Raggios of their rights with respect
to said bitcoins.

32. Plaintiffs are informed and believe, and thereon allege, that Defendants acted
willfully and with the intent to cause injury to Plaintiffs, and that Defendants are therefore guilty
of malice, oppression and/or fraud in conscious disregard of the Plaintiffs’ rights, thereby
warranting an assessment of punitive damages in an amount appropriate to punish said
Defendants and deter others from engaging in similar misconduct

Cause of Action IV.
Account Stated
33. Plaintiffs reallege and adopted all proceding paragraphs 1-32 and incorporate

them herein.

Page 9 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 10 of 14
Case: 25C|1:14-cv-OOO71-TTG Document#: 1 Filed: 03/05/2014 Page 10 of 14

34. Within the past three years, accounts were stated in writing between the Plaintiffs
on the one hand, and Defendants, and all of them individually and in concert on the other hand,
Although defendants have acknowledged and veriefied the total amount of bitcoins it has not
delivered the 9,400 bitcoins purchased and paid for by Plaintiffs. The remaining unretumed
portions of said accounts, according to the reords of Defenants and Plaintiffs, total approximately
9,400 bitcoins as of the date of this complaint, which is now due and owing and which
defendants should pay.

35. Defendants, and all of them individually and in concert have failed and refused
and continue to fail and refuse to return the remainder of the bitcoins, despite Plaintiffs’ demands
that they do so. Thus, they owe the remaining due, owing and unpaid the above 9,400 bitcoins
and prejudgment and post judgment interest thereon at the maximum legal rate.

36. Defendants, and all of them individually and in concert have acted in an
unreasonable manner causing much distress to the Plaintiffs and forcing Plaintiffs to hire
attorneys in Japan and the United States to recover their 9,400 bitcoins. The misconduct of the
Defendants, and all of them individually and in concert warrants a reimbursement of the funds
lost due to this litigation including all expenses, costs of collection and attorney fees.

Cause of Action V.
Negligence

37. Plaintiffs incorporate by reference paragraphs 1-36 above of this complaint.

38. At all releveant times, Defendants, and all of them individually and in concert had
bitcoins belonging to Plaintiffs in their possession, custody and/or control, and therefore owed

Plaintiffs a duty of care with respect to safeguarding said bitcoins. Plaintiffs are informed and

Page 10 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 11 of 14
Case: 250|1:14-cv-00071-TTG Document#: 1 Filed: 03/05/2014 Page 11 of 14

believed, and thereon allege, that Defendants, and all of them individually and in concert served
as fiduciaries with respect to said bitcoins, and that said role imposed certain fiduciary
obligations upon defendants.

39. Plaintiffs are informed and believe, and thereon allege, that Defendants, and all of
them individually and in concert breached their duties to Plaintiffs by negligently performing
their obligations, including but not limited to failing to utilize all reasonable and practical
safeguards to protect the bitcoins of Plaintiffs and other customers by using an unsalted MDS
protocol for security.

40. Plaintiffs suffered certain general, special, incidental and consequential damages
as a direct and proximate result of said negligence, including, among other thins: the loss of
bitcoins; the loss of use of said value of the bitcoins while the present action is pending; changes
in the value of said bitcoins due to the fluctuating exchange rate; etc. all in amounts to be proven
at trial.

Cause of Action VI.
Conversion

41. Plaintiffs incorporate by reference paragraphs 1-40 of this complaint.

42. At all relevant times, Plaintiffs were, and are, the lawful owners of certain
bitcoins deposited with Defendants and all of them individually and in concert as alleged herein.
As between Plaintiffs and Defendants, plaintiffs are entitled to possession of the bitcoins once
they provide instructions to Defendants to deliver them, which Plaintiffs have done.

43. Plaintiffs are informed and believe and theron allege that: upon receiving

Plaintiffs’ instructions to deliver the bitcoins, Defendants, and all of them individually and in

Page ll of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 12 of 14
Case: 25C|1:14-cv-00071-TTG Document#: 1 Filed: 03/05/2014 Page 12 of 14

concert converted and took unlawful possession of, said bitcoins for their own use and benefit by
refusing to return all of the bitcoin paid for and belonging to Plaintiffs Plaintiffs are further
informed and believe , and there on allege, that Defendants, and all of them individually and in
concert intentionally, willfully and in flagrant disregard for Plaintiffs’ right refused to deliver the
bitcoins purchased by plaintiffs

44. Plaintiffs have suffered certain general, special, incidental and consequential
damages as a direct and proximate result of said negligence, including, among other things: the
loss of the bitcoins themselves; the loss of use of said bitcoins while the present action is
pending; changes in the value of said bitcions due to fluctuating exchange rates; etc., all in
amounts to be proven at trial;

45. Plaintiffs are informed and believe, and thereon allege: that the aforementioned
actions and omissions by Defendants, and all of them individually and in concert were
intentional or so grossly wanton and willful that they show a conscious disregard for the rights of
Plaintiffs, Defendants, and all of them individually and in concert and their conduct is
despicable, and subjected Plaintiffs to a cruel and unusual hardship in conscious disregard of
their rights, all so as to justify an award for exemplary and punitive damages, and the right to
recover attorney fees, costs and expenses

Cause of Actin VII.
General and Notice Pleading of All Causes at Law & Eguig and
Claim for a Constructive Trust on Preserved Account

46. Plaintiffs reallege all prior paragraphs 1-45 herein.

Page 12 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document 1-2 Filed 01/10/19 Page 13 of 14
Case: 25Cl1:14-cv-00071-TTG Document #: 1 Filed: 03/05/2014 Page 13 of 14

47. Plaintiffs pray that this court will hear their cause as the facts herein have been
plead with specificity and allow plaintiffs recovery of their bitcoin and all damages generally and
specifically under all applicable theories of recovery whether at law or equity.

48. On information and belief, the 9,400 bitcoins are lodged with the MTGOX
accounts and noted on recently discovered “Crisis Strategy Draft” as the “-80,208 BTC From
banned or suspicious accounts”. Plaintiffs request that this court freeze said account so that these
bitcoins cannot be distributed until such time as plaintiffs have had an opportunity to be heard
and to lay proper claim to their bitcoin. Plaintiffs hereby assert a constructive trust over and with

regard to the bitcoins contained in the banned or suspicious accounts

Cause of Action VIII.
Speciiic Performance

49. Plaintiffs reallege ali prior paragraphs 1-48 herein.

50. Plaintiffs paid for 9,400 bitcoins with U.S. Dollars Defendants, and all of them
individually and in concert have represented that they will deliver said 9,400 bitcoins Plaintiffs
request a judgment of and from Defendants, and all of them individually and in concert for all
9,400 of their bitcoin.

WHER.EFORE, PREMISES CONSIDERED, Plaintiffs pray that this court will allow
their claim to proceed upon a struck jury and that said jury shall award them their 9,400 bitcoins
against Defendants, and all of them individually and jointly along with punitive damages special

damages attorney fees and all costs herein related to the pursuit of this cause.

Page 13 of 14
EXHIBIT B

Case 3:19-oV-00022-HTW-LRA Document1-2 Filed 01/10/19 Page 14 of 14
Case: 25C|1:14-cv-OOO71-TTG Document#: 1 Filed103/05l2014 Page 14 of 14

Respectfully submitted,

Dr. Donald Raggio &
Dr. Chris Raggio, Plaintiffs

By: ,/'/`Hm/x/Q;;S"

’MircHELL H. TYNER, sR.,,YMsB #s169

OF COUNSEL:

MITCHELL H. TYNER, SR. - MSB #8169
TYNER LAw FrnM, P.A.

5750 l-55 North

Jackson, Mississippi 39211

(601) 957-1113

(601) 957-1113 ~ facsimile

Page 14 of 14
EXHIBIT B

